Blair, J.
Plaintiff brought suit against defendant, city treasurer of Bay City, to recover the amount of a personal tax assessed against his personal property in Doyle township in the county of Schoolcraft, which amount was paid by plaintiff, under written pro*508test, to release his personal property in Bay City from a levy made by defendant under the authority of a statement made to him by the treasurer of Doyle township, pursuant to section 3871, 1 Comp. Laws. The declaration was on the common counts in assumpsit. The statement of the township treasurer duly signed, certified, and acknowledged .as required by the statute was as follows:
“The statement in writing of Frank Sandberg, township treasurer of the township of Doyle, in the county of Schoolcraft and State of Michigan, under and by virtue of section 3871 of the Compiled Laws of Michigan of 1897, showing: That, on the assessment and tax rolls of the township of Doyle in said county of Schoolcraft for the year 1904, one John Godkin was assessed for personal property and that the personal property of said John Godkin within said township was assessed to said John Godkin upon said assessment and tax rolls, and that the valuation thereof as assessed by the supervisor of said township and approved by the board of review thereof was ten thousand five hundred dollars and that the various taxes thereon and the total thereof as appears from the roll in the hands of said treasurer are as follows:
“State tax, $27.60; county tax, $109.25; township tax, $25.30; highway money tax, $47.50; school and one-mill tax, $151.00; special highway tax, $10.35; soldiers’ relief tax, $1.05. Total taxes, $372.05.
“That such personal property, consisting of lumber and lath, has been removed from such township since the assessment thereof, and that the taxes thereon have not been paid, and that no part thereof has been paid, and that there is no other personal property of said John Godlcin within said township from which collection thereof can he made.
“In witness whereof I have hereunto set my hand and seal this 28th day of January, A. D. 1905.
“Frank Sandberg,
*‘ Township Treasurer of Doyle Township. [ Seal. ] ”
Plaintiff gave evidence, which was uncontradicted, tending to show that, at the time the tax roll was placed in the township treasurer’s hands, plaintiff had personal property in that township worth more than four times the amount of the tax. The lumber, lath, and shingles, upon *509which the taxes were assessed, were removed from School-craft county prior to the 1st of December.
* The circuit judge directed a verdict in favor of defendant, and plaintiff brings the record to this court for review upon writ of error, insisting that a verdict should have been directed in his favor, for the following reasons:
First. The statement of the township treasurer did not comply with the statute, in that it did not contain an allegation that there was “ no other personal property sufficient in said Doyle township whereon the treasurer can levy and collect said taxes or any of them” and, therefore, did not protect the defendant, and his levy was a trespass.
Second. The statement of the township treasurer, even if fair upon its face and the levy made in pursuance thereof, would not confer upon defendant any interest in the property levied upon, or right to withhold the money paid him, but would only protect him against personal liability for making the levy, because the undisputed evidence showed that the township treasurer had no authority to make the statement. Citing: Beach v. Botsford, 1 Doug. (Mich.) 199; Le Roy v. Railway, 18 Mich. 233; McCoy v. Anderson, 47 Mich. 502; City of Muskegon v. Lumber Co., 86 Mich. 625, and other cases.
The statement of ■ the township treasurer did not negative the presence of other personal property in his township in the exact language of the statute, but the language used was equivalent in its legal import to the statutory provision and a sufficient compliance therewith to render the process fair upon its face and protect the defendant in executing it.
The statement was “ prima facie evidence of the validity of the tax therein named against the person therein named and * * * full and ample authority to the treasurer * * * to levy and collect the same in the same manner as other personal taxes are collected by him when spread upon his own roll.”
No attempt was made to question the validity of the *510tax, and the tax must be regarded as a lawful tax, which it was the duty of plaintiff to pay. If defendant had sold the property levied upon to collect the tax, he would not have been liable in trover for its conversion. Mogg v. Hall, 83 Mich. 576.
It necessarily follows that he was not liable in this action.
The judgment is affirmed.
Grant, Montgomery, Ostrander, and Hooker, JJ., concurred.